EXHIBIT NATIONAL PENN BANCSHARES, INC. KNBT BANCORP, INC. CONSOLIDATED SUBSTITUTE STOCK OPTION PLAN The National Penn Bancshares, Inc. KNBT Bancorp, Inc. Consolidated Substitute Stock Option Plan (the “Consolidated Plan”), is comprised of: 1. National Penn Bancshares, Inc. KNBT Bancorp, Inc./First Colonial Group, Inc. Substitute 1994 Stock Option Plan for Non-Employee Directors; 2. National Penn Bancshares, Inc. KNBT Bancorp, Inc./First Colonial Group, Inc. Substitute 1996 Employee Stock Option Plan; 3. National Penn Bancshares, Inc. KNBT Bancorp, Inc./First Colonial Group, Inc. Substitute 2001 Stock Option Plan; and 4. National Penn Bancshares, Inc. KNBT Bancorp, Inc. Substitute 2004 Stock Option Plan. NATIONAL PENN BANCSHARES, INC. KNBT BANCORP, INC./FIRST COLONIAL GROUP, INC. SUBSTITUTE 1 FOR NON-EMPLOYEE DIRECTORS As assumed, amended and restated effective February 1, 2008 1.Purpose of Plan (a)The purpose of the First Colonial Group, Inc.1994 Stock Option Plan for Non-Employee Directors (the “1lan”) was to enhance the ability of First Colonial Group, Inc. and its current and future subsidiaries to attract, retain and motivate members of their respective Boards of Directors and to provide additional incentive to members of their respective Boards of Directors by encouraging them to invest in shares of First Colonial Group, Inc. (”FCG”) common stock and thereby acquire a proprietary interest in FCG and an increased personal interest in FCG’s continued success and progress, to the mutual benefit of directors, employees and stockholders.To the extent not already exercisable, options granted under the 1lan became fully exercisable upon execution of an Agreement and Plan of Merger between FCG, KNBT Bancorp, Inc. (“KNBT”) and Keystone Savings Bank dated as of March 5, 2003. The Agreement and Plan of Merger provided that upon completion of the acquisition of FCG, KNBT would assume the stock options that previously had been issued by FCG under the 1lan and which remained unexercised as of October 31, (b) Non-Qualified Stock Options were granted within the limitations of the Plan herein described. (c) Capitalized terms and phrases used and not otherwise defined herein shall have the meanings given in Section 2 hereof. 2.
